--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


LOAN AGREEMENT
 
This Loan Agreement (“Agreement”) is made and effective
the                      Day of                               , 2014


BETWEEN:   Orosz Brother Cars Ltd (the “Company”), a corporation organized and
existing under the laws of Guinea-Bissau with its mailing address located at:


Rua Guena Mendes 18 A/C
C.P. 1360, Bissau- Guinea Bissau,
Via its Managing Director Mr. Tibor Orosz.


 
AND:



Willow Creek Enterprises, Inc. (the “Note Holder”), a corporation organized and
existing under the laws of Nevada, with its mailing address located at:


P.O. Box 456, Pacific Palisades, CA 90272


WHEREAS, Note Holder has agreed to receive consideration payable in the form of
an assignable Note in the aggregate sum of $ be evidenced· by this 6% Promissory
Note.


In consideration of the mutual covenants and conditions herein contained, the
parties hereby agree, represent and warrant as follows:


1.  
ISSUE OF NOTE

 
a.  
The Company will authorize the issuance of this 6% Note (hereinafter called the
“Note”) in the aggregate principal amount of $      to be dated        , 2014 to
matureon                 , 2016 to bear interest on the unpaid principal thereof
at the rate of 6% per annum until maturity, payable in full on Maturity Date.

 
b.  
For the purposes of calculating interest for any period for which the interest
shall be payable, such interest shall be calculated on the basis of a 365 day
year. The Company will promptly and punctually pay to Note Holder or its nominee
the interest on any of the Note held by Note Holder without presentment of the
Note.  In the event that Note Holder shall assign the Note, it shall notify the
Company of the name and address of the transferee.  In the event the Company
defaults on any installment of interest or principal, then the Holder of this
Note may, at its option, without notice, declare the entire principal and the
interest accrued thereon immediately due and payable and may proceed to enforce
the collection thereof.  The Note shall contain a confession of judgment
provision.

 
2.  
REPRESENTATIONS AND WARRANTIES BY THE COMPANY

 
a.  
Company is a corporation duly organized and existing in good standing under the
laws of Guinea-Bissau and has the corporate power to own its own property and to
carry on in the business as it is now being conducted.

 
b.  
There is no action or proceeding pending or, to the knowledge of the Company,
threatened against the Company before any court or administrative agency, the
determination of which might result in any material adverse change in the
business of the Company.

 
c.  
The Company is not a party to any contract or agreement or subject to any
restriction which materially and adversely affects its business, property or
assets, or financial condition, and neither the execution nor delivery of this
Agreement, nor the confirmation of the transactions contemplated herein, nor the
fulfillment of the terms hereof, nor the compliance with the terms and
provisions hereof and of the Note, will conflict with or result in the breach of
the terms, conditions or provisions or constitute a default, under the Articles
of Incorporation or Code of Regulations of the Company or of any Agreement or
instrument to which the Company is now a party.

 
 
1

--------------------------------------------------------------------------------

 
d.  
The Company has not declared, set aside, paid or made any dividend or other
distributions with respect to its capital stock and has not made or caused to be
made directly or indirectly, any payment or other distribution of any nature
whatsoever to any of the Holder of its capital stock except for regular salary
payments for services rendered and the reimbursement of business expenses.

 
e.  
All of the equipment and automobiles of the Company are in good condition and
repair.

 
f.  
There are no outstanding options or rights to purchase shares of the Company and
no outstanding securities with the right of conversion into shares of the
Company.

 
g.  
The Company owns or possesses adequate licenses or other rights to use, all
patents, trademarks, trade names, trade secrets, and copyrights used in its
business. No one has asserted to the Company that its operations infringe on the
patents, trademarks, trade secrets or other rights utilized in the operation of
its business.

 
3.  
REPRESENTATIONS AND WARRANTIES BY THE NOTE HOLDER

 
1.  
The Note Holder represent and warrant that:

 
a.  
The Note Holder states that it is a corporation organized under the laws of the
State of Nevada.

 
b.  
The Note Holder understands that this is a highly speculative investment.

 
c.  
The Note Holder states that it will be active in the affairs of the business of
the Company.

 
4.  
COVENANTS

 
a.  
The Company covenants that, so long as the Note is outstanding, it will permit
the Holder of the Note to visit and inspect, at the Holder’s expense, any of the
property of the Company, including its books and records, and to discuss
affairs, finances and accounts with its officers.

 
b.  
The Company covenants that, without the written consent of the Holder of the
Note, it will not:

 
i.  
Create or suffer to exist any mortgage, pledge, encumbrance, lien or charge of
any kind on any of its properties or assets, whether now owned or hereafter
acquired except for (i) mortgages, encumbrances, liens or charges which are now
in existence; (ii) mortgages, liens, charges and encumbrances (a) for taxes,
assessments or governmental charges or levies on property of the Company if the
same shall not be due or delinquent or thereafter can be paid without penalty,
or being contested in good faith and by appropriate proceedings; (b) of
mechanics and material men for sums not yet due or being contested in good faith
and by appropriate proceedings; or (c) in connection with workers’ compensation,
unemployment insurance and other state employment legislation.

 
ii.  
Make any loan or advance to any person, firm or corporation.

 
iii.  
Assume, guarantee, endorse or otherwise become liable in connection with the
obligations, stock or dividends of any person, firm or corporation except in the
ordinary course of business by endorsement of a negotiable instrument in the
course of collection.

 
iv.  
Merge or consolidate with any other corporation or sell, lease or transfer or
otherwise dispose of all or a substantial part of its assets to any person, firm
or corporation.

 
v.  
Enter into any material transaction in which any stockholder owning of record or
beneficially more than 10% of the Common Stock of the Company shall have, at the
time, a beneficial interest, direct or indirect.

 
 
2

--------------------------------------------------------------------------------

 
5.  
EVENT OF DEFAULT

 
a.  
The breach of any of the events or conditions contained in Section 7 of this
Agreement shall constitute an event of default under this Agreement.  The Holder
of the Note may give written notice of such breach and if the Company shall
within 30 days after receipt of such written notice have failed to correct such
occurrence or condition, then the Holder of the Note may, at its option and
without notice, declare the entire principal and interest accrued thereon
immediately due and payable and may proceed with collection.

 
b.  
If the Company has made a material misrepresentation in connection with this
Agreement or with the transactions contemplated by this Agreement, or if the
Company makes an assignment for the benefit of creditors, or a trustee or
receiver is appointed for the Company; or if any proceeding involving the
Company is commenced under any bankruptcy, reorganization, arrangement,
insolvency, statute or law, such event shall be deemed a default which will
immediately entitle the Holder of the Note, at its option and without notice, to
declare the entire amount of interest accrued thereon immediately due and
payable and proceed to enforce the collection thereof.

 
c.  
In case of default in the payment of any installment or principal, the Holder of
the Note may, at its option and without notice, declare the entire principal and
the interest accrued thereof immediately due and payable and may proceed to
enforce the collection thereof.

 
6.  
MISCELLANEOUS

 
a.  
Any and all notices, approvals or other communications to be sent to the parties
shall be deemed validly and properly given if made in writing and delivered by
hand or by registered or certified mail, return receipt requested, and addressed
to the Company at its principal office or to the Holder of the Note at the
addresses given to the Company by such Note Holder.

 
b.  
This Agreement may not be modified, amended or terminated except by written
agreement executed by all the parties hereto.

 
c.  
The waiver of any breach or default hereunder shall not be considered valid
unless in writing and signed by the party giving such notice and no waiver shall
be deemed a waiver of any subsequent breach or default of same.

 
d.  
The paragraph headings contained herein are for the purpose of convenience only
and are not intended to define or limit the contents of such.

 
e.  
The validity, construction, interpretation and enforceability of this Agreement
and the Note executed pursuant to this Agreement shall be determined and
governed by the laws of the

 
2.  
State of Nevada.

 
f.  
This Agreement shall be binding upon and inure to the benefit of the company and
its successors and assigns.

 
g.  
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original.

 


IN WITNESS WHEREOF, Company and Note Holder have executed this agreement on June
1, 2014.

 
COMPANY:  OROSZ BROTHER CARS LTD   
NOTE HOLDER: WILLOW CREEK ENTERPRISES, INC.




 
_____________________________________                                                                                 _______________________________________
BY:  Tibor
Orosz                                                                                  BY:  Larry
L. Eastland
ITS:  Managing
Director                                                                              
ITS:  Chairman of the Board



 
3

--------------------------------------------------------------------------------

 
